DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitations “very low amount of defects”, “low amount of defects”, “intermediate amount of defects”, “high amount of defects””, and “very high amount of defects”. Note that these are all subjective terms that are not defined in the specification. One of ordinary skill in the art would not know the number of defects that must be present to qualify for each category, and therefore would not be able to determine whether an article has a “very low” number of defects or a “low” number of defects.
Regarding claims 18-19: Claim 18 depends from claim 16, and states that the rotomolded article may be a “playground”. The word “playground” refers to a place, usually set aside for recreation, not an article. It is unclear how one can mold a place from a polymer composition. The scope of the claim is therefore unclear. Claim 19 depends from claim 18 and does not correct this issue; claim 19 is therefore indefinite per the same rationale.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 10 depends from claim 1, and states that the first polyethylene copolymer is characterized by a melt flow index (190 C, 2.16 kg) from about 3 g/10 min to about 8 g/10 min; however, this limitation is already recited in the parent claim (see lines 3-5 of claim 1). Claim 10 does not recite any limitations that are not already required by claim 1, and therefore does not further limit the parent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US20150259519.
Wang discloses the production of a composition comprising first and second ethylene copolymers, wherein said composition is characterized by a density greater than or equal to 0.950 g/cm3 (0122), overlapping the claimed range (for claim 1); and a melt flow rate (MFR) (190 °C, 2.16 kg) in the range of 2 to 22 g/10 min (¶0132), overlapping the claimed range (for claim 1). The prior art composition is characterized by an environmental stress cracking resistance of 3 hours or more, overlapping the claimed range (for claim 14) (¶0145).
Regarding the claimed first polyethylene copolymer: The prior art first ethylene copolymer is characterized by a density in the range of 0.930 to 0.960 g/cm3, overlapping the claimed range (for claim 1); a MFR of 0.1 to 10 g/10 min, overlapping the claimed range (for claims 1, 10); and a Mw/Mn less than 3.0). Said first ethylene copolymer comprises a comonomer such as 1-hexene (for claims 3, 4) in amount of 0.5 to 3 mol%-i.e.,  about 0.1 to 8.5% by weight, overlapping the claimed range  (for claim 5) (¶0086)- and is present in the composition in an amount of 10 to 70% by weight, overlapping the claimed range (for claim 1) (¶0028).
Regarding the claimed second polyethylene copolymer: The prior art second ethylene copolymer is characterized by a MFR of 50 to 10000 g/10 min, overlapping the claimed range (for claims 1, 11), and a Mw/Mn less than 3.0. Wang further teaches that the second ethylene copolymer is characterized by a density that is higher than that of the first ethylene copolymer but less than 0.966 g/cm3. The prior art second ethylene polymer therefore has a density in the range of greater than 0.930 to 0.966 g/cm3, overlapping the claimed range (for claim 1).  Said second ethylene copolymer comprises a comonomer such as 1-butene (for claims 3, 7) in amount of 0.05 to 3 mol%-i.e.,  about 0.1 to 5.8% by weight, overlapping the claimed range  (for claim 8) (¶0100)- and is present in the composition in an amount of 30 to 90% by weight, overlapping the claimed range (for claim 1) (¶0029).
Regarding the claimed use of a Ziegler Natta catalyst: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113). As discussed above, the prior art renders obvious the use of first and second ethylene copolymers that appear to be the same as the claimed first and second copolymers, respectively. The burden is therefore shifted to applicant to provide evidence that the use of a Ziegler-Natta catalyst results in an unobvious difference between the claimed invention and the prior art (for claims 6, 9).
Wang does not particularly point to the production of a composition meeting the claimed combination of values for density, MFR, Mw/Mn, and ARM impact.
Regarding the properties of density, MFR, comonomer content, and the amount of each polymer component: It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire  of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  (MPEP § 2144.05). as noted above, the ranges disclosed by Wang overlap those recited in the instant claims. It therefore would have been obvious to prepare a composition meeting the claimed requirements (for claims 1, 4, 5, 7, 8, 10, 11).
Regarding the claimed Mw/Mn: It has been held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). As noted above, the prior art first and second ethylene copolymers are each characterized by a Mw/Mn less than 3.0; note that this reads on values that are only slightly less than 3.0 (i.e., 2.99). Given that 1) the difference between the prior art upper limit and the claimed lower limit of greater than 3.0 is so small and 2) the prior art renders obvious the preparation of a composition having the same density and MFR as used to define the claimed invention, it is reasonably expected that the overall properties of the prior art composition would not be materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide evidence demonstrating the criticality of the claimed range for Mw/Mn (for claim 1).
Regarding claims 12, 13: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A)). As discussed above, the prior art renders obvious the production of a composition comprising the same components in similar amounts to the ranges recited in the instant claim. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to prepare the claimed invention in view of the prior art.
Regarding the claimed ARM impact and flexural modulus properties:  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). As discussed above, the prior art renders obvious the production of a composition that appears to be the same as the claimed invention; it is therefore reasonably expected that it would have the claimed properties. The burden is therefore shifted to the applicant to provide evidence of an unobvious difference between the claimed invention and the composition of Wang (for claims 1, 2).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US2015/0259519, as applied to claims 1-14 above, and further in view of Bellehumeur et al, US2021/0102050.
As discussed earlier in this Action, Wang discloses a bimodal ethylene composition comprising first and second ethylene polymers. Wang teaches that said composition can be formed by melt mixing the polymers, corresponding to the claimed melt blending step (for claim 15), and molded to form articles (¶0158, 0182).
Wang is silent regarding the claimed step of rotomolding the composition.
Bellehumeur discloses the production of a bimodal ethylene copolymer composition. As taught by Bellehumeur, it was known in the art that such compositions could be used in the production of articles via rotomolding processes (for claim 15); Bellehumeur further teaches it was known that such rotomolding processes involve a step of preparing a powder of said composition prior to molding (for claim 5) (¶0202). Such processes are used to prepare articles such as automotive interior panels (for claims 16, 18, 19).
Wang and Bellehumeur are directed towards the production of bimodal ethylene copolymer compositions having similar properties and their use in the production of molded articles. Given that 1) Wang generically teaches that the composition of US2015/0259519 can be used in commonly known molding processes and 2) Bellehumeur’s teaching that such compositions were known to be useful in rotomolding, it therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Wang by using the prior art composition in a rotomolding process (for claim 15) to form articles such as automotive interior parts (for claims 16, 18, 19), in order to develop a broader range of commercial products.
Regarding the claimed thickness: It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions  of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; see in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See also In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)  (MPEP § 2144.04(IV)(A)). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare an article having the claimed thickness (for claim 16).
Regarding the claimed finishing indices:  As discussed above, the prior art renders obvious the production of a composition that appears to be the same as the claimed invention; it is therefore reasonably expected that it would have the claimed properties. The burden is therefore shifted to the applicant to provide evidence of an unobvious difference between the claimed invention and the composition of Wang (for claim 17); see In re Fitzgerald and In re Marosi cited earlier in this Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765